Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 1 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 2 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 3 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 4 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 5 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 6 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 7 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 8 of 11
Case 20-10653-lrc   Doc 30   Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document     Page 9 of 11
Case 20-10653-lrc   Doc 30    Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document      Page 10 of 11
Case 20-10653-lrc   Doc 30    Filed 09/09/20 Entered 09/09/20 11:18:17   Desc Main
                             Document      Page 11 of 11
